DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 08/05/2019.                      .
2.	Claims 1-20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to either foreign or domestic priority according to the filing receipt and Application data sheet.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 08/05/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 There is/are no IDS submitted at this time for consideration.

Drawings
1. 	The applicant’s drawings submitted on 08/05/2019 are acceptable for examination purposes except for the following:
 	A. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4 – 5, 7, 11, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0096769 A1)  in view of Cho et al. (US 2016/0374005 A1).
Regarding claim 1, Sim discloses: A method comprising (Abstract and ¶ 0009): 
(see figure 5, ¶ 0140, the SET (UE) transmits a registration request message (as shown in figure 5 this is seen as a “SIP register” message) to the P-CSCF of the IMS core, the register message possess an emergency indicator (priority indicator), see ¶ 0069) 
detecting, by the network device, the priority indication in the SIP Register message; and (¶ 0069, the indicator in the registration message allow the network to determine if the session is an emergency call or a general service call (("Active" or "1" or "True") vs ("Not-Active" or "0" or "False") see also ¶ 0076 in which the network entity P-CSCF determines the nature of the call and if an emergency it is forwarded to the E-CSCF).
 providing, by the network device and based on the priority indication, priority registration for the user equipment device (¶ 0077, registration is provided by the P-CSCF by directing the call to the E-CSCF where is registration is subsequently performed, see ¶ 0078 - ¶ 0079 for the completion of the registration).
Sim discloses every aspect of the applicant claimed invention except providing priority registration for the user equipment device is done when the network device is in an overloaded condition. This deficiency is accounted for by Cho see ¶ 0020, ¶ 0049,¶ 0098 - ¶ 0099, based on the load of the network element in the IMS network (noted such entity can be P-CSCF to be consistent with the element in the primary reference see ¶ 
[The examiner directs the applicants’ attention to the reference of Hilt et al. “Design Considerations for Session Initiation Protocol (SIP) Overload Control”, August 2011, Page 15, highlighted for applicant consideration which states that at a particular server when it is detected an overload condition exists the resource header field carries a prioritization value which is taken into consideration as to what call to register/process in the network, that is a high priority request should be preserved if possible during the over load. Applying this message prioritization to a particular server (P/I/S-CSCF) in an IMS network when the server is overloaded in the IMS network would have been obvious to a person having ordinary skill in the art (PHOSITA)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim’s system in view of Cho. The motivation for making the above modification would have been to provide a system which prevents, when load upon IMS entities such as P-CSCF, etc. is increased, the penalization of IMS, and the occurrence of situations in which an emergency call cannot be processed or a (¶ 0005 of Cho).

 	Claims 11 and 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a memory/processor and non-transitory computer readable medium would have been present and well known to be part of  the P-CSCF in order to carry out the method steps of claim 1. 
 

Regarding claim 4, Sim further discloses: The method of claim 1, wherein the priority indication corresponds to a designation for Emergency and Priority Service users.  [¶ 0052, prioritized users as being in an emergency situation, such indication in the message is seen in ¶ 0069, the indicator in the registration message allow the network to determine if the session is an emergency call or a general service call (("Active" or "1" or "True") vs ("Not-Active" or "0" or "False") see also ¶ 0076 in which the network entity P-CSCF determines the nature of the call and if an emergency it is forwarded to the E-CSCF].

[The examiner directs the applicants’ attention to the reference of Hilt et al. “Design Considerations for Session Initiation Protocol (SIP) Overload Control”, August 2011, Page 15, highlighted for applicant consideration which states that at a particular server when it is detected an overload condition exists the resource header field carries a prioritization value which is taken into consideration as to what call to register/process in the network, that is a high priority request should be preserved if possible during the over load. Applying this message prioritization to a particular server (P/I/S-CSCF) in an IMS network when the server is overloaded in the IMS network would have been obvious to a person having ordinary skill in the art (PHOSITA)).

Claim 5, Sim further discloses:  The method of claim 1, wherein the network device includes a Proxy Call Session Control Function (P-CSCF). [¶ 0025, that is the PCSCF is part of the IMS entity as indicated in figure 5, label 555, also see figure 5 of the reference of Sim: The IMS core that contains the PCSCF performs the registration for the emergency users].

	Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Claim 7,  Cho further discloses: The method of claim 1, wherein the network device includes a Proxy Call Session Control Function (P-CSCF), and wherein the other network device includes an Interrogating Call Session Control Function (I-CSCF) or a Serving Call Session Control Function (S-CSCF). [see figure 10, label CSCFs, the IMS entity contains a plurality of CSCF of which is seen in ¶ 0056 as being a P-CSCF, however there are other CSCF that are present in the IMS entity (core) and is disclosed in the reference of Sim see  ¶ 0030 - ¶0031].

Claim 16, Sim discloses: The network device of claim 11, wherein, when receiving the SIP register message, the processor is further configured to: receive the SIP register message via a Gm interface. [See figure 3, that is at S602, the UE sends a registration message to the IMS core that is it first reaches the P-CSCF. It is well known that the interface between the UE and the P-CSCF is defined in the standard as Gm, to support such assertion see Russell et al. (US 2019/0044980 A1), figure 1 and ¶ 038, that is the interface between UE 110 and P-CSCF 120].

2.	Claims 2 – 3, 13 – 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0096769 A1)  in view of Cho et al. (US 2016/0374005 A1) and Chen (US 10, 021, 250 B2).
	Regarding claim 2, Sim in view of Cho discloses: The method of claim 1 (see rejected claim 1).
	Sim in view of Cho does not disclose: wherein detecting the priority indication further comprises: detecting a Resource-Priority Header (RPH) in the SIP Register message.  
	In the same field of endeavor Chen discloses: wherein detecting the priority indication further comprises: detecting a Resource-Priority Header (RPH) in the SIP Register message.  [See figure 1, label 151: “PRIORITY=EMERGENCY” and column 1, lines 34 – 45, the P-SCSF receives this message and process it in the IMS network] 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim’s system in view of Cho and Chen. The motivation for making the above modification would have been to process the SIP invite message as an emergence message correctly [Column 1, lines 55 – 64].
	[The examiner directs the applicants’ attention to the reference of Hilt et al. “Design Considerations for Session Initiation Protocol (SIP) Overload Control”, August 2011, Page 15, highlighted for applicant consideration which states that at a particular server when it is detected an overload condition exists the resource header field carries a prioritization value which is taken into consideration as to what call to register/process in the network, that is a high priority request should be preserved if possible during the over load. Applying this message prioritization to a particular server (P/I/S-CSCF) in an IMS network when the server is overloaded in the IMS network would have been obvious to a person having ordinary skill in the art (PHOSITA)).

 	Claims 12 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Regarding claim 3, Chen further discloses: The method of claim 2, wherein the RPH includes a priority value for an Emergency Telecommunications Service or Wireless Priority Service. [see Column 1, lines 18 – 21 and the last paragraph of column 2, that uses the prioritized message of figure 5, labeled 111].

 	[The examiner directs the applicants’ attention to the reference of Hilt et al. “Design Considerations for Session Initiation Protocol (SIP) Overload Control”, August 2011, Page 15, highlighted for applicant consideration which states that at a particular server when it is detected an overload condition exists the resource header field carries a prioritization value which is taken into consideration as to what call to register/process in the network, that is a high priority request should be preserved if possible during the over load. Applying this message prioritization to a particular server (P/I/S-CSCF) in an IMS network when the server is overloaded in the IMS network would have been obvious to a person having ordinary skill in the art (PHOSITA)).

 	Claim 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

3.	 Claims 6, 8, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0096769 A1)  in view of Cho et al. (US 2016/0374005 A1) and Al-Mehdar et al. (US 2020/0145465 A1, priority date is relied on).
 	Regarding claim 6, Sim further discloses: The method of claim 1, further comprising:  26Docket No. 20190289 inserting, by the network device, the priority indication into a forwarded SIP register message toward another network device in the IMS network.[ ¶ 0069, the indicator in the registration message allow the network to determine if the session is an emergency call or a general service call (("Active" or "1" or "True") vs ("Not-Active" or "0" or "False") see also ¶ 0076 in which the network entity P-CSCF determines the nature of the call and if an emergency it is forwarded to the E-CSCF]
	Sim in view of Cho does not disclose that the indicator is added to the message before forwarding, this is seen in the reference of Al-Mehdar see ¶ 0044, that is the priority value is added in the header at the P-CSCF and then sent to the S-CSCF. [See also ¶ 0117 of Liang et al. (US 2011/0281548 A1)]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim’s system in view of Cho and Al-Mehdar. The motivation for making the above modification would have been to identify the user as a priority user associated with a WPS [¶ 0044 of Al-Mehdar].

 	Claims 15 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

	Regarding claim 8, Al-Mehdar discloses: The method of claim 1, sending, by the network device and via an Mw interface, another SIP Register message with the priority indication to another network device in the IMS network. [¶ 0044, that is the priority value is added in the header at the P-CSCF and then sent to the S-CSCF, it is well known in the art/standardized that the interface that exists between the P-CSCF and S-CSCF is denoted by Mw, to support this assertion see supporting reference of Zhang et al. (US 2020/0329075 A1), ¶ 0091, that is the registration message is sent from the P-CSCF to the S-CSCF using the Mw interface, these elements are all found in the IMS core. See also  Russell et al. (US 2019/0044980 A1), figure 1].

	Claim 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Allowable Subject Matter
1.	Claims  9 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463